DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 09/24/202, in which, claims 1-5, are pending. Claim 1 is independent. Claims 2-5, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (USPAP 20210165358), in view of Suga (USPAP 2020/0036839).

Referring to claim 1, Sekiya teaches an image forming apparatus ([100 of fig 1]) comprising: an image forming unit ([100 of fig 1]), configured to form a sheet image on a sheet (the image forming apparatus 100 is configured to form an image on a recording material P in accordance with the image data received from the image reading apparatus 50]); an image reading unit ([50 of fig 2]), configured to read a document image on a document, wherein the image reading unit ([50 of fig 2]) is disposed on the image forming unit; ([the image forming apparatus 100 is configured to form an image on a recording material P in accordance with the image data received from the image reading apparatus 50 of fig 2]);
a first control circuit board ([600A of fig 5]) that is mounted on the image reading unit; a second control circuit board  ([600B of fig 5]) that is mounted on the image forming unit, ([100 of fig 1, controller circuit boards ([see fig 2, control circuit boards 600A and 600B] see 0039]); 
a flexible flat cable ([605 configured to transfer image data from the first control circuit board to the second control circuit board, ([the flat cable 605 connects the image reading apparatus 50 and the first control circuit board 600A to transmit signals between the image reading apparatus 50 and the first control circuit board 600A] see 0039-0040]);
wherein the flexible flat cable  ([605 of fig 5]) has one end connected to a first connector mounted on the first control circuit board ([600A of fig 5]) and another end connected to a second connector mounted on the second control circuit board; ([the flat cable 605 has the another end portion connected to the second control circuit board 600B via the connector 606, the first control circuit board 600A or the second control circuit board 600B is mounted on the housing 30 of the image forming apparatus 100, the flat cable 605 is arranged so as to have a common connection position (common position of the connector 606] see 0043-0044]);
 a slit ([the branch point S on the wiring path]i.e. there must be or inherently have hole or slit where the cable wire pass through]) see 0044, lines 6-8]), configured to be formed into which the flexible flat cable passes through, wherein the slit is formed in the image forming unit; ([the branch point S on the wiring path of the power supply harness 650 is arranged so as to satisfy the relationship that the distance G is smaller than the distance D. satisfy the relationship that the distance G is smaller than the distance D] 0044-0045]).
Sekiya doesn’t teach a regulating member configured to regulate a length of the flexible flat cable between the slit and the second connector, wherein the regulating member is attached at a predetermined position of the flexible flat cable and abuts against the image forming unit.
Suga ‘358’ in the same area of image forming apparatus teaches a regulating member configured to regulate a length of the flexible flat cable between the slit and the second connector, wherein the regulating member is attached at a predetermined position of the flexible flat cable and abuts against the image forming unit, ([a cable regulating member having a protrusion shape portion protruding in a thickness direction of the flat cable is fixed to the flat cable, and wherein the connecting surface abuts against the flat surface of the flat cable in a case where the reading unit performs the reading operation, as discussed in 0002 and 0005 of the last 3 lines]).
Sekiya ‘358’ could be modified with the teachings of Suga ‘839’ this modification would have been obvious to one having ordinary skill in the art at the time of the invention in order to control or adjust the length of the flat cable of image forming apparatus. And, it should be clear to one skilled in the art that anyone of a wide variety of mechanical devices can be similarly employed to accomplish this desired result without depending from the teaching of the present invention. And, therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention.

Referring to claim 2, Sekiya teaches an image forming apparatus ([100 of fig 1]), wherein the flexible flat cable ([the harness 650 is arranged, 0044-0045]), is mounted on the second connector in a direction perpendicular to a surface on which the second control circuit board is mounted, (circuit board 600B via the connector 606 of fig 5]).

Referring to claim 3, Sekiya teaches an image forming apparatus ([100 of fig 1]), wherein an angle of a portion, which is connected to the second connector, of the flexible flat cable is 15 degrees or less with respect to a horizontal direction, ([the harness 650 is arranged, 0044-0045]).

Referring to claim 4, Sekiya teaches an image forming apparatus ([100 of fig 1]), wherein the slit is ([see 0044, lines 6-8]), formed on an upper surface of the image forming unit, (100 of fig 1) and wherein the regulating member abuts against an edge of the slit, ([ see 0044, lines 6-8]).

Referring to claim 5, Sekiya teaches an image forming apparatus ([100 of fig 1]), wherein the regulating member has a concave portion that is concave upward, and the edge of the slit has a convex portion that protrudes from the upper surface of the image forming apparatus, ([100 of fig 1]) and wherein the concave portion with the convex portion of the slit, so that the length of the flexible flat cable (650 of fig 1.
Sekiya doesn’t teach a regulating member configured to regulate a length of the flexible flat cable between the slit and the second connector, wherein the regulating member is attached at a predetermined position of the flexible flat cable and abuts against the image forming unit.
Suga ‘358’ in the same area of image forming apparatus teaches a regulating member configured to regulate a length of the flexible flat cable between the slit and the second connector, wherein the regulating member is attached at a predetermined position of the flexible flat cable and abuts against the image forming unit, ([a cable regulating member having a protrusion shape portion protruding in a thickness direction of the flat cable is fixed to the flat cable, and wherein the connecting surface abuts against the flat surface of the flat cable in a case where the reading unit performs the reading operation, as discussed in 0002 and 0005 of the last 3 lines]).
Sekiya ‘358’ could be modified with the teachings of Suga ‘839’ this modification would have been obvious to one having ordinary skill in the art at the time of the invention in order to control or adjust the length of the flat cable of image forming apparatus. And, it should be clear to one skilled in the art that anyone of a wide variety of mechanical devices can be similarly employed to accomplish this desired result without depending from the teaching of the present invention. And, therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677